Title: To John Adams from Ellen Wayles Randolph Coolidge, 15 December 1822
From: Coolidge, Ellen Wayles Randolph
To: Adams, John


				
					Sir.
					Monticello. Dec. 15th 1822
				
				My Grandfather informs me that you have expressed a wish to hear from him through my means, since he is deprived of the power of writing to you himself by the accident which has disabled one of his wrists. this accident was much less serious than might have been apprehended from the circumstances under which it took place. the fall was to the ground from a terrace about three feet high; my grandfather extended his arm in an effort to save himself & fell upon it, the consequence of which was a fracture of the inner bone not far from the wrist. it was  immediately set by a skilful surgeon and we hoped that a few weeks would have sufficed for the complete cure, but owing probably to his advanced age, the bone has not shewn as great a disposition to unite again as we could wish. this will subject him for a longer time to the inconvenience of not being able to use his left arm at all, whilst his right hand has been stiff for many years in consequence of a former dislocation of the wrist. his general health is good, and he pursues his usual occupations with the exception of writing, which has become so extremely painful to him, that he avoids it as much as possible. having a horse perfectly gentle & manageable by one stiff hand, he continues to take the only kind of exercise which he has used, for many years past, and spend part of every day in riding over his farm. I am acquitting myself of the commission with which you have charged me with the greater pleasure, as it gives me an opportunity of offering to you, along with my grandfather’s greetings, the homage of my own veneration and profound esteem, nor can it, I hope, be considered as presumption in me, to suppose this homage worthy the acceptance of so distinguished a character; since however insignificant the good opinion of one individual might otherwise appear, it acquires importance when considered as a part of that general admiration to which your great qualities have entitled you; And I may venture to say, Sir, that if public approbation be the best reward of merit, I can wish you nothing better than that, to form the sum of public opinion, each individual should contribute as large a portion of esteem as I have the honour to offer you on my own part.My mother desires to be called to your recollection, and joins me in the sentiment with which I remain / Most respectfully yours
				
					Ellen. H. Randolph.
				
				
			